Citation Nr: 0423716	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for an ulcer of the right 
leg.

Entitlement to service connection for prostate cancer.

Entitlement to service connection for a cataract of the left 
eye.

Entitlement to service connection for residuals of a cold 
injury to both feet.

Entitlement to service connection for residuals of cancer of 
the right leg, claimed as secondary to dietary problems 
associated with the veteran's service-connected gastric 
resection.

Entitlement to an increased rating for a gastric resection, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision denied the issues 
currently on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.

The Board notes that the issue of entitlement to service 
connection for residuals of cancer of the right leg was 
previously denied in a June 1992 rating decision.  
Consequently, this claim has been currently adjudicated as an 
issue of whether new and material evidence has been presented 
to reopen a previously denied claim.  However, the June 1992 
denied service connection for residuals of cancer of the leg 
on a direct basis.  The veteran currently contends that his 
cancer of the right leg is secondary to a service-connected 
disability.  Accordingly, the Board finds that this is a new 
claim rather than a claim to reopen a previously denied 
issue.

The issues of entitlement to service connection for a 
cataract of the left eye, service connection for residuals a 
cold injury, service connection for residuals of cancer of 
the right leg and an increased rating for gastric resection 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for a right leg ulcer, 
entitlement to service connection for prostate cancer and 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of cancer of the right leg has been obtained, and 
the VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record does not show that prostate cancer 
may reasonably be related to his period of active duty.

3.  The evidence of record does not reasonably show that an 
ulcer of the right leg had its origins during service.


CONCLUSIONS OF LAW

1.  An ulcer of the right leg was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Prostate cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with regard to the veteran's claims for entitlement to 
service connection for an ulcer of the right leg and prostate 
cancer, as well as the issue of whether new and material 
evidence has been presented to reopen a claim for entitlement 
to service connection for residuals of cancer of the right 
leg.  The veteran was provided adequate notice as to the 
evidence needed to substantiate these claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
October 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
these claims, as well as an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in February 2000, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in October 2001 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal with regard to the issues noted above would 
not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Veterans Law Judge in 
March 2004.  He was afforded a VA examination, and the 
examination report includes an opinion regarding the cause of 
his disabilities.  All available relevant evidence identified 
by the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims for entitlement to service 
connection for an ulcer of the right leg and prostate cancer.  
Therefore, no further assistance to the veteran with the 
development of evidence with regard to these issues is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose with regard to 
these claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.

II.  Service Connection for an Ulcer of the Right Leg

Factual Background

Service medical records indicate that the veteran was treated 
for a "small pustular lesion" on the lateral aspect of the 
right ankle in May 1947.  The diagnosis was mild, acute, 
impetiginious dermatitis.  A service medical record dated 
later in May 1947 noted that the lesion was healing.  Service 
medical records contain no other references to complaints, 
findings or treatment related to a lesion or ulcer of the 
right leg.  A July 1949 reenlistment examination report noted 
a scar on the veteran's right leg, which existed prior to 
service.  The veteran reported that the scar dated to a wound 
he received in 1933.

A September 1951 VA examination report noted that the 
veteran's skin was normal.  No lesions on the right leg were 
noted.  An October 1956 VA report stated that the veteran's 
skin was well nourished.  No lesions were noted on the 
examination report.

An April 1991 VA treatment note indicated that the veteran 
complained of pain and swelling in the right leg.  An 
ulceration was noted on the right leg.  The diagnosis was 
probable peripheral vascular disease with chronic leg ulcer.

An October 2000 VA treatment note stated that the veteran 
complained of swelling in the right lower leg.  He reported 
that he usually had swelling as well as lesions, but that it 
had gotten worse.  No lesions were noted on examination.  A 
VA treatment note dated later in October 2000 noted that the 
veteran complained of swelling in his ankles since 1977.  No 
evidence of deep vein thrombosis was noted, but calf vein 
thrombosis could not be ruled out.

A May 2003 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The examiner stated 
that the veteran suffered from impetigo while in service, 
which was treated with antibiotics.  On examination, the 
examiner noted a scar or lesion on the veteran's right leg.  
The examiner stated that the veteran's impetigo in service 
resolved with no residuals and was unrelated to the scar 
noted on examination.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He stated 
that he was treated for a leg sore during service.  The 
veteran testified that this problem continued after service.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

While evidence of record notes that the veteran was seen for 
a skin lesion of the right ankle during service.  The 
condition was diagnosed as impetiginious dermatitis.  The May 
2003 VA examiner noted that such disorder for which treatment 
had been rendered during service had resolved therein without 
residuals.  He noted that the scar noted on current 
examination was not related to the treatment for conditions 
nted during service.  Moreover, service medical records 
reflect that the veteran has had a scar on his leg since 
1933, prior to his period of service.

The Board notes that VA treatment records developed after 
service reflect treatment for swelling of the right leg with 
one treatment note indicating that the veteran had an 
ulceration of the right leg.  However, the April 1991 VA 
treatment note indicated that the diagnosis was probably 
peripheral vascular disease with chronic lesions.  An October 
2000 VA treatment note stated that the veteran had reported 
experiencing such swelling beginning in 1977, many years 
after service.  There is no indication of record that any 
vascular disease with resulting right leg lesions had its 
origins in or is otherwise related to service.  In the 
absence of any clinical evidence linking a lesion of the 
right leg to service, service connection for such disorder is 
denied.

III.  Service Connection for Prostate Cancer

Factual Background

Service medical records do not refer to complaint, findings 
or treatment related to prostate cancer.

VA treatment notes indicated that the veteran was 
hospitalized for benign prostatic hypertrophy from October to 
December 1981.  VA treatment notes from April 1982 through 
May 2003 reflect continued treatment for urological 
complaints.  Throughout the treatment period, the veteran's 
condition remained stable.

A May 2003 VA examination report noted that the examiner 
reviewed the claims file.  He stated that the veteran was 
treated for prostate cancer in 1981 and continues to be 
followed for it.  The examiner diagnosed the veteran with 
prostate cancer and stated there was no information in the 
claims folder that would relate this prostate cancer to 
service.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He did not 
offer any testimony pertaining to this disorder.


Analysis

Service medical records do not reflect treatment for prostate 
cancer.  Moreover, the initial findings related to the 
veteran's prostate cancer note treatment for such in 1981, 
many years after the veteran's period of service.  The May 
2003 VA examiner reviewed the veteran's claims folder and 
indicated that there was no evidence of record that would 
relate the veteran's diagnosis of prostate cancer to service.  
In the absence of such evidence, service connection for 
prostate cancer is denied.


ORDER

Entitlement to service connection for an ulcer of the right 
leg is denied.

Entitlement to service connection for prostate cancer is 
denied.


REMAND

Initially, the Board notes that the veteran has claimed that 
two of his disorders, a cataract of the left eye and cancer 
of the right leg, were not directly caused by service, but 
were the result of a service-connected disability.  As noted 
above, the VCAA has redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

After reviewing the record, the Board notes that the veteran 
was provided with the text of the new regulation pertaining 
to VA's duty to assist in developing claims found in 38 
C.F.R. § 3.159 in the June 2003 supplemental statement of the 
case.  However, the veteran has not, to date, been provided 
with the regulations regarding the evidence that is necessary 
to establish secondary service connection for a claimed 
disability.  Moreover, the veteran has not been sufficiently 
informed of what evidence the RO would obtain and what 
evidence he should provide regarding these issues.  See 
Quartuccio, 16 Vet. App. at 183.

Service personnel records indicate that the veteran served in 
Europe in 1944 and 1945.  He maintains that he suffered cold 
injuries while stationed in Germany in 1945, which have 
resulted in continuous problems with his feet.  While service 
medical records do not reflect treatment for cold injuries, 
the veteran is competent to testify with regard to symptoms 
he experienced during service.  At his March 2004 hearing 
before the undersigned Veterans Law Judge, the veteran stated 
that his feet and toes turned black during his service in 
Germany and he was provided medication for this.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide this claim.

Finally, with regard to the veteran's claim for an increased 
rating for a gastric resection, the Board notes his last VA 
examination was in May 2003.  However, at his March 2004 
personal hearing, the veteran testified that his symptoms had 
worsened since this examination.  Accordingly, a VA 
examination is warranted to establish a clear picture of the 
current level of disability associated with the veteran's 
service-connected gastric-resection.


Accordingly, the issues are REMANDED for the following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements with regard to 
the claims for service connection for a 
cataract of the left eye and residuals of 
cancer of the right leg.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran currently has what could 
reasonably be characterized as residuals 
of cold injury to both feet.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to state whether any 
findings associated with a disability of 
either foot are consistent with old cold 
injuries.  Any such statement should be 
accompanied by the examiner's rationale.

3.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's gastric 
resection.  Any indicated laboratory 
studies should be conducted.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review before the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



